MEMORANDUM **
Sergio Gonzalez-Estrada, a native and citizen of Mexico, petitions pro se for re*562view of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s decision denying his application for cancellation of removal. To the extent we have jurisdiction it is conferred by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Gonzalez-Estrada’s contentions regarding the agency’s adverse credibility and continuous physical presence findings because he failed to raise those issues before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
We do not consider Gonzalez-Estrada’s contentions regarding hardship and good moral character because the record indicates that the agency did not reach those issues.
Gonzalez-Estrada’s equal protection challenge to the Nicaraguan Adjustment and Central American Relief Act is foreclosed by our decision in Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 603 (9th Cir. 2002) (“Congress’s decision to afford more favorable treatment to certain aliens ‘stems from a rational diplomatic decision to encourage such aliens to remain in the United States’ ”).
Gonzalez-Estrada’s remaining contentions are also without merit.
PETITION FOR REVIEW DISMISSED in part, DENIED in part.

 This disposition, is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.